Citation Nr: 0011114	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  92-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served in the Marine Corps Reserve and had 
various periods of active duty for training, including a 
period in October 1988 which is considered active service 
because he then incurred his established service-connected 
conditions.  38 U.S.C.A. § 101(24).  This case comes to the 
Board of Veterans' Appeals from a January 1995 RO decision 
which denied service connection for a psychiatric disorder 
and a skin disorder.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for a psychiatric 
disorder.

2.   The veteran has not presented competent evidence of a 
plausible claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's claim for service connection for skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran had service in the Marine Corps Reserve, 
including various periods of active duty for training.  His 
initial or basic active duty for training was from January to 
June 1984.  Service medical records from this period show 
that in March 1984 he developed a blister of the right foot 
from new boots, and he then developed cellulitis of the 
dorsum of the right foot and an abscess.  The medical records 
show conservative treatment and improvement in the condition, 
and there is no mention of the problem after March 1984.  On 
a July 1984 examination for separation from active duty for 
training, clinical evaluation of the skin and psychiatric 
system was normal.

On periodic Marine Reserve examinations in December 1985, 
January 1987, and November 1987, the veteran denied any skin 
and psychiatric problems, and clinical examination of skin 
and psychiatric system was normal.  

A medical record from June 1988 shows the veteran was seen 
for a complaint of a bump on the top of his head after 
sustaining trauma in a motor vehicle accident.  Examination 
showed minor swelling of the left parietal area, and findings 
were otherwise normal.  The assessment was status post motor 
vehicle accident with minor soft tissue swelling, and no 
evidence of intracranial, cervical, or other injury.  The 
veteran was sent home and told to return if he developed any 
significant symptoms.

The veteran had another period of active duty for training 
from October 2 to 15, 1988.  Military records, including a 
line of duty investigation, reflect that the veteran 
sustained injuries on October 10, 1988 when he fell backwards 
into a hole while waiting for a morning formation after a 
night of drinking alcohol.  He was taken to Potomac Hospital 
and then referred to the Washington Hospital Center. Records 
from Washington Hospital Center show that the veteran had a 
blood alcohol of .296 percent.  The admission diagnosis was 
closed head injury, and he was briefly admitted for 
observation.  A CT scan of the head was normal.  The next day 
the discharge diagnosis was paraparesis (partial paralysis 
affecting the lower extremities), possible spinal cord 
injury, and alcohol intoxication.  (The diagnosis of alcohol 
intoxication was underlined on the discharge note.)  The 
veteran was returned to duty, and soon thereafter he was 
released from his active duty for training.

Records from a private chiropractor show the veteran was 
initially seen in March 1989 for back complaints; he reported 
he had headaches and back pain since an injury in October 
1988.  The file contains records of additional chiropractic 
treatment after March 1989.

On a report of medical history form for the Marine Corps 
dated in November 1989, the veteran reported he had a head 
injury in October 1988 and had been treated for cellulitis in 
1984.  He indicated he had not had any skin condition, 
trouble sleeping, depression or excessive worrying, or 
nervous trouble of any sort.  A January 1990 record notes the 
veteran complained of back pain since an October 1988 injury, 
and he claimed he was unable to drill.  He was referred for 
further evaluation.  On an orthopedic evaluation in February 
1990, it was noted that the veteran complained of back pain 
and headaches but there were no objective abnormal findings.  
The doctor felt the veteran's lack of compliance prevented a 
true objective analysis of range of motion testing.  Other 
tests suggested a non-organic or malingering etiology for his 
symptoms.  The diagnosis was subjective pain with no 
objective abnormalities.  The veteran was found to be 
physically qualified to perform his duties. On a report of a 
February 1990 physical examination for retention in the 
Marine Reserve, clinical evaluation noted normal skin and 
psychiatric system.  The veteran was discharged from the 
Reserve in February 1990.

In August 1991 the veteran claimed service connection for 
residuals of back trauma which he said he incurred in service 
in October 1988.

In February 1993 the Board held that injuries sustained in 
the veteran's October 1988 accident were not the result of 
the veteran's willful misconduct.

On an April 1993 VA spinal cord examination, the diagnoses 
were status post head trauma and concussion with post 
traumatic headache residual, and status post lumbar and 
probably cervical trauma.  

In January 1994 the RO granted service connection for 
residuals of lumbar spinal cord injury, residuals of cervical 
spinal cord injury, and post-traumatic headaches.  These were 
all related to injury during the veteran's October 1988 
active duty for training.

The veteran was a VA outpatient clinic in June 1994 for 
complaints of headaches.  He reported he had lost his job and 
was only working part-time.  He said he was not sleeping 
well.  He was referred to the psychiatric service.  The 
assessment was adjustment disorder versus anxiety/depression.  
On a report of prior medical history recorded in June 1994 at 
the eye clinic, he related he had had a possible skin problem 
in 1988.  There is also a notation in a VA outpatient clinic 
record that the veteran had psoriasis in 1994.

The veteran testified at a hearing at the RO in March 1996.  
He noted he had cellulitis during basic training in 1984.  At 
the hearing he showed photographs that the hearing officer 
said showed lesions on the legs, arms, and torso.  The 
veteran said the photographs were taken in 1990.  He said 
that he had a nervous condition from the accident in service 
in 1988 and the trouble he had getting benefits for his 
injuries.  

The veteran was admitted to a VA Medical Center in June 1996 
for psychiatric treatment.  He had paranoid delusions.  It 
was noted that he gave a history of binge drinking.  He said 
there was conspiracy against him and he had auditory 
hallucinations in the form of criticisms and comments on his 
behavior and activities.  Physical examination showed patches 
of psoriasis, and such condition was treated during the 
admission.  An MRI and EEG were within normal limits.  He was 
treated with anti-psychotic medications.  The discharge 
diagnoses included bipolar disorder with psychotic features 
and paranoid delusions, and alcohol abuse currently in 
remission.

On a July 1996 VA psychiatric examination, the veteran said 
he fell and hit his head in service and had not felt happy 
since October 1988.  He described a number of bizarre 
delusions.  The diagnosis was schizoaffective disorder with 
paranoid features, chronic.

On a July 1996 VA neurological examination, it was noted that 
he had a generalized skin rash, which had been diagnosed as 
psoriasis.  The veteran reported that he was paralyzed after 
the October 1988 accident and had been told that he would 
never walk again, but that after a week or so he was able to 
walk with considerable pain.  He said he had a recent episode 
of nightmares and flashbacks with some delusional elements 
for which he had been hospitalized.  The examiner diagnosed 
status post injury to the cervical and thoracic spine with 
transient loss of function, and said there were obviously 
some elements of PTSD for which he had been recently 
hospitalized.

At a VA mental health clinic in August 1996, the veteran 
reported that his disability application had been stressful 
to him.  He said he had been in a coma for several hours 
following a closed head injury in October 1988 and had 
residual left side paralysis.  The examiner said that anxiety 
and depression were common sequelae of head injury, and mania 
was common after right hemisphere lesions.  The examiner 
prescribed medications for the veteran's history of bipolar 
disorder and attention deficit hyperactivity disorder (ADHD).  
In an addendum to the August 1996 clinic note, the examiner 
said that the veteran had a psychotic episode during a manic 
episode of his bipolar disorder and did not carry a diagnosis 
of schizophrenia or schizoaffective disorder.  In September 
1996 the veteran's medications were adjusted at the VA mental 
health clinic; the assessment was bipolar disorder.

The veteran testified at a hearing at the RO again in 
November 1996, basically reiterating earlier testimony.  He 
said he currently had psoriasis and felt that such was due to 
foot cellulitis he had during basic training in 1984.  He 
maintained that his current psychiatric condition was due to 
injuries during active duty for training in 1988 and his 
dealings with the military over that incident.  He said he 
first was treated for psychiatric problems when he had a 
nervous breakdown in 1996.

VA outpatient treatment records from 1996 to 1998 show 
treatment for psoriasis and psychiatric problems (primarily 
diagnosed as a bipolar disorder).  In May 1998 a VA doctor 
who treated the veteran at the mental health clinic reviewed 
April 1998 psychological testing that indicated that the 
veteran had attention problems.  The doctor noted the veteran 
had a history of a head injury in service, although 
intoxication concurrent with that injury and a lack of 
records complicated an evaluation of such injury.  The doctor 
said that attention problems and psychiatric distress, 
including depression and anxiety, were common after head 
injuries, and it was noted the veteran currently had such 
problems.  

On a September 1998 VA psychiatric examination, the veteran 
reported that he was depression since his discharge from the 
Marines.  He said he had flashbacks of his head injury in 
service and remembered waiting for transportation after the 
head injury, although he also said he had no exact 
recollection of what happened.  The examining VA psychiatrist 
said that deficits noted on psychological testing was of 
unclear etiology.  It was possible that the variability of 
attentional executive system function impairment was due to 
psychiatric disturbance; however given a childhood history of 
ADD, including a positive response to Ritilin, adult ADD 
could not be excluded.  The doctor said there was no evidence 
to support cognitive sequelae secondary to his closed head 
injury.  The doctor concluded that the veteran had a head 
injury with residuals of headaches, sleep disturbance, and 
reactive depression, all of which could be related to his 
head injury.  However his hallucinations and his diagnosis of 
bipolar disorder and schizoaffective disorder was unlikely 
related to his head injury based on examination and 
neuropsychiatric testing.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty 
for training, or for injury incurred in or aggravated by 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The preliminary requirement for a claim of service connection 
is that the veteran submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in-
service injury or disease (or an established service-
connected condition, in the case of a claim for secondary 
service connection) and the current disability (medical 
evidence).  Libertine v. Brown, 9 Vet.App. 521 (1996); Caluza 
v. Brown, 7 Vet.App. 498 (1995).

A.  A psychiatric disorder

The veteran had periods of active duty for training in the 
Reserve, including basic training from January to July 1984 
and a brief period in October 1988 (which is considered 
active service, as the veteran then incurred his service-
connected lumbar spine, cervical spine, and headache 
disorders).  The veteran was discharged from the Reserve in 
February 1990.  There was no evidence of a psychiatric 
disorder in service or for years thereafter.  In June 1994 
there was an assessment of adjustment disorder versus 
anxiety/depression; in June 1996 the veteran was hospitalized 
for a bipolar disorder; and on a July 1996 VA psychiatric 
examination the diagnosis was schizoaffective disorder.  
Later medical records show the primary diagnosis has been 
bipolar disorder.  

The veteran claims his nervous condition, however diagnosed, 
was caused by a head injury in the October 1988 service 
accident or by his dealings with authorities over the 
incident. However, for his claim to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v.  Derwinski, 2 Vet.App. 609 
(1992).  Under the circumstances, for the service connection 
claim to be well grounded, there would have to be competent 
medical evidence linking the current psychiatric disorder 
with incidents of service or with the established service-
connected conditions.  Grivois v. Brown, 6 Vet.App. 136 
(1994); Grottveit v. Brown, 5 Vet.App. 91  (1993).  

In this case there is a 1998 medical statement, from a VA 
doctor who has treated the veteran, that attention problems 
and psychiatric distress, including depression and anxiety, 
are increased after head injuries.  The doctor noted the 
veteran had a history of a head injury but also noted that 
intoxication at the time of the injury and lack of records 
made it difficult to assess the injury.  The equivocal 
statement by this doctor did not actually opine that this 
individual veteran's current psychiatric disorder was due to 
his service head injury.  The statement does not constitute 
competent medical evidence to link the current psychiatric 
disorder with service or with an established service-
connected condition.  Tirpak, supra.   The rest of the 
evidence also does not show that the veteran's current 
psychiatric condition was caused by service or was caused or 
permanently worsened by any of his service-connected 
disorders.  The causation question was specifically addressed 
by a VA psychiatrist following a 1998 examination.  The 
doctor concluded that it was unlikely that the diagnosed 
psychiatric conditions, including cognitive sequelae, bipolar 
disorder or schizoaffective disorder, could be related the 
head injury in service.  

The veteran's own lay statements on diagnosis or etiology of 
a psychiatric condition do not constitute competent medical 
evidence, and his statements do not serve to make the claim 
well grounded.  Grottveit, supra.  Absent competent medical 
evidence that a current psychiatric disorder is linked to 
service or to an established service-connected condition, the 
claim for service connection for a psychiatric disorder must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).

B.  A skin condition 

Service medical records show the veteran was treated for an 
acute and transitory episode of cellulitis of a foot during 
his basic training in 1984.  Later medical records show no 
chronic skin disorder when the veteran was in the Reserve, 
including during periods of active duty for training.  As 
noted, he was discharged from the Reserve in 1990.  A chronic 
skin disorder, psoriasis, is first shown several years later, 
in 1994.  

There is no medical evidence linking the psoriasis with 
earlier periods of active duty for training or with the 
established service-connected conditions, and without such 
competent medical evidence the service connection claim is 
not well grounded.  Libertine, supra; Caluza, supra.  The 
veteran's lay assertions on diagnosis and causation are not 
competent medical evidence and do not serve to make his claim 
well grounded.  Grottveit, supra.  In the absence of 
competent medical evidence of causality, the claim for 
service connection for a skin disorder must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for a psychiatric condition is denied.

Service connection for a skin condition is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

